This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner's sole contention is that the Circuit Court for Baltimore County, where he was tried and convicted of house-breaking, was without jurisdiction to try him upon criminal information because the crime with which he was charged is a felony. But, as stated by Judge Bailey: "It is true that Section 744 of Article 3, Code of Public Local Laws (1930), excepts all felonies from trial upon criminal information. But the copy of the criminal information filed with the petition discloses that the petitioner was charged with statutory breaking under Section 34, *Page 722 
Article 27, Code (1939). This is not a felony but a misdemeanor.Bowser v. State, 136 Md. 342, 344 [110 A. 854]."
Application denied, without costs.